Citation Nr: 0021273	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  95-19 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for dry eye syndrome.

2.  Entitlement to a compensable initial disability 
evaluation for allergic rhinitis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse









INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  This appeal originally arises from August 
1994 and subsequent rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office.  A hearing officer's decision issued in October 1995 
granted service connection for dry eye syndrome and allergic 
rhinitis.  A rating decision dated in October 1995 assigned 
noncompensable evaluations for those disabilities.

In September 1996, the Board of Veterans' Appeals (Board) 
remanded the issues of entitlement to increased evaluations 
for dry eye syndrome and allergic rhinitis for additional 
development.  In January 1997, the claims folder was 
transferred to the VA's North Little Rock, Arkansas, regional 
office (RO).  Subsequently, a rating decision of January 1998 
increased the evaluation of the veteran's service connected 
dry eye syndrome to 10 percent disabling, and continued the 
noncompensable evaluation of the service connected allergic 
rhinitis.

In May 1998, the case was again remanded for additional 
development.  In April 2000, a rating action continued the 
prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected dry eye syndrome is 
currently evaluated at the maximum 10 percent assignable for 
active conjunctivitis; the VA examiners have stated that dry 
eye syndrome does not result in visual field defects, thus 
there is no basis for a higher evaluation on that basis.

3.  The Board has considered both the pre-October 1996 and 
the post-October 1996 rating criteria in connection with the 
facts of this case in adjudicating the veteran's claim for an 
increased initial disability evaluation for allergic 
rhinitis; neither set of criteria is more favorable to the 
veteran's claim than the other.

4.  Service medical records and the VA examination in May 
1994 show no evidence of definite atrophy of intranasal 
structure and moderate secretion, or crusting, ozena, or 
anosmia.

5.  The March 1997 examination does not show polyps or 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for dry eye syndrome, since October 1993, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 6018, 6080 (1999).

2.  The criteria for a compensable evaluation for allergic 
rhinitis, since October 1993, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
6501 (1995), 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well-grounded within the meaning of  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

Dry Eye Syndrome

Service connection for dry eye syndrome was granted by a 
hearing officer's decision dated in October 1995.  An October 
1995 rating decision assigned a noncompensable evaluation 
from October 1, 1993.  A January 1998 rating action increased 
the evaluation to 10 percent, also from October 1, 1993.  The 
veteran has disagreed with that initial evaluation, which has 
been continued in subsequent rating actions.  

The veteran is currently at the maximum evaluation available 
under Code 6018, which provides a 10 percent evaluation for 
active conjunctivitis, with objective symptoms.  38 C.F.R. 
Part 4, Code 6018 (1999).  However, a higher rating might be 
available under the code pertaining to impairment of field of 
vision, if such impairment were attributable to the service 
connected disability.  38 C.F.R. Part 4, Code 6080 (1999).

The VA visual examination conducted in June 1994 indicated 
that the veteran had diplopia and visual field defects.  
These findings were not described in detail, and there was no 
indication whether they were related to the service connected 
dry eye syndrome.  

A VA ophthalmologic examination was conducted in March 1997.  
The veteran's corrected vision was 20/20 bilaterally.  
Scheiner's examination was normal, but he had Meibomian gland 
dysfunction, which indicated a dry eye syndrome from tear 
film abnormality not due to aqueous deficiency alone.  The 
veteran was not diplopic, but had an exophoria (a tendency of 
the eyes to turn out but held straight by fusion from the 
brain).  The examiner stated that visual field testing was 
not done since permanent visual field defects from dry eyes 
were not expected. 

A September 1998 VA examination diagnosed Meibomian gland 
dysfunction and possible dry eye syndrome of both eyes.  A 
December 1999 VA ophthalmology examination noted that dry eye 
syndrome did not cause visual field defects.

The most recent VA ophthalmology examination was conducted in 
March 2000.  The conjunctiva and cornea were clear.  The 
examiner diagnosed myopia and astigmatism, and noted that the 
veteran had no pathology related to dry eye syndrome.  The 
veteran's dry eye syndrome was noted to be not active, and 
there was no visual filed defect.  

As noted above, the veteran is currently receiving the 
maximum 10 percent assignable under Code 6018, for active 
conjunctivitis.  Since the VA examiners have stated that dry 
eye syndrome does not result in visual field defects, there 
is no basis for a higher evaluation under Code 6080.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his service connected dry eye syndrome since 
October 1993.  38 C.F.R. Part 4, Code 6018 (1999).  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  

The schedular evaluations are adequate to compensate the 
veteran's dry eye syndrome.  This is not an exceptional case 
where the schedular evaluations are shown to be inadequate.  
It does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  As the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(1999).


Allergic Rhinitis

Service connection for allergic rhinitis was granted by a 
hearing officer's decision dated in October 1995.  An October 
1995 rating decision assigned a noncompensable evaluation 
from October 1, 1993, under Code 6501.  The veteran disagreed 
with that initial evaluation.  Subsequent rating actions have 
continued the noncompensable evaluation.

VA regulations for evaluating disabilities of the respiratory 
system were changed effective October 7, 1996.  See Schedule 
for Rating Disabilities, Respiratory System, 61 Fed. Reg. 
46,720 (1996) (38 C.F.R. Part 4 (1999).  Allergic rhinitis is 
now rated under Code 6522.  

Under the current criteria, allergic or vasomotor rhinitis, 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side, warrants a 10 percent rating, and, with polyps, 
warrants a 30 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (1999).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. § 4.31 (1999).

Under the old criteria, chronic atrophic rhinitis, with 
definite atrophy of intranasal structure, and moderate 
secretion, warrants a 10 percent rating.  If there is 
moderate crusting and ozena, and atrophic changes, a 30 
percent rating is warranted.  And if there is massive 
crusting and marked ozena, with anosmia, a 50 percent rating 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6501 (1995).  
Again, a noncompensable rating must be assigned where the 
findings do not approximate these requirements.  38 C.F.R. § 
4.31.

The veteran filed his initial claim in October 1993.  In 
evaluating the appellant's claim to an increased disability 
evaluation for his allergic rhinitis, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
the regulations to determine which version is most favorable 
to the appellant.  

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-October 1996 nor the 
post-October 1996 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial compensable 
disability evaluation for allergic rhinitis is not warranted.

An April 1993 service medical record showed a complaint of 
seasonal hay fever.  Nasal congestion was noted, and the 
assessment was allergic rhinitis.

A VA general medical examination was conducted in May 1994.  
The veteran reported that over the years he had experienced 
several attacks of allergic rhinitis attributable to 
environmental pollens encountered in various parts of the 
country.  There were no specific symptoms noted.  The 
diagnosis was chronic allergic seasonal rhinitis.

In considering the veteran's allergic rhinitis from 1993 to 
1996 under the old criteria, the Board finds no evidence of 
definite atrophy of intranasal structure and moderate 
secretion, or crusting, ozena, or anosmia, which would 
warrant a compensable evaluation.  38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6501 (1995).  .

A VA examination was conducted in March 1997.  The veteran 
reported seasonal allergies, with nasal pruritus and mucous 
drainage.  On examination, the oral cavity/oropharynx showed 
well-hydrated mucosa.  No masses or lesions were seen.  The 
nose had large boggy edematous turbinates and an inferior 
septal scar bilaterally.  The impression was allergic 
rhinitis, with acute sinusitis by history.

The most recent medical evidence, the March 1997 examination, 
when evaluated in light of the current criteria, does not 
support a compensable evaluation; there is no showing of 
polyps, or of greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (1999).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a compensable evaluation since 
October 1993 under either the old or the new regulations 
governing the rating of allergic rhinitis.  38 C.F.R. Part 4, 
Code 6501 (1995), 6522 (1999).  See Fenderson, supra.  

The schedular evaluations are adequate to compensate the 
veteran's allergic rhinitis.  This is not an exceptional case 
where the schedular evaluations are shown to be inadequate.  
It does not present an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  As the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. § 3.102 
(1999).


ORDER

The appeal is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

